Citation Nr: 1234479	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  07-16 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for right shoulder bursitis with degenerative joint disease and impingement syndrome, prior to March 10, 2011.

2.  Entitlement to a disability rating in excess of 40 percent for right shoulder bursitis with degenerative joint disease and impingement syndrome, from March 10, 2011.

3.  Entitlement to a disability rating in excess of 10 percent for left shoulder bursitis with degenerative joint disease, prior to March 10, 2011.

4.  Entitlement to a disability rating in excess of 30 percent for left shoulder bursitis with degenerative joint disease, from March 10, 2011.

5.  Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2006 rating decision in which the RO continued a 20 percent disability rating for right shoulder bursitis with degenerative joint disease and impingement syndrome, continued a 10 percent disability rating for left shoulder bursitis with degenerative joint disease, and denied service connection for a bilateral knee condition.  [Parenthetically, the Board also notes that a temporary, total rating was assigned for right shoulder bursitis with degenerative joint disease and impingement syndrome from June 20, 2005 through September 30, 2005, based on surgical or other treatment necessitating convalescence.].  In June 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2007.  In a November 2011, the RO awarded a 40 percent rating for right shoulder bursitis with degenerative joint disease and impingement syndrome and a 30 percent rating for left shoulder bursitis with degenerative joint disease, each from March 10, 2011, but denied ratings in excess of 40 percent and 30 percent, respectively, prior to that date (as reflected in a November 2011 rating decision and supplemental SOC (SSOC)). 

Although, as indicated, the RO granted higher ratings for the service-connected right and left shoulder disabilities from March 10, 2011, as higher ratings for the disabilities are available before and after that date, and a Veteran is presumed to seek the maximum available benefit, the Board has now characterized the appeal as the matter of increased ratings as encompassing the first four matters set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In September 2010, the Veteran and his spouse testified during a Board hearing before the undersigned Veterans Law Judge at the RO in Los Angeles, California; a transcript of that hearing is of record.  

Review of the electronic folder is noted to include copies of records of adjudicatory actions and a VA examination report pertinent to the matters on appeal.  

The Board's decision addressing the claim for service connection for a bilateral knee disability is set forth below.  The claims for entitlement to higher disability ratings for right shoulder bursitis with degenerative joint disease and impingement syndrome and left shoulder bursitis with degenerative joint disease are addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran's service treatment records reflect that the Veteran sought treatment for left knee pain in February 1969 and for right knee pain in February 1970 and the Veteran's assertions regarding additional knee problems during service, and as to continuity of knee problems since service, appear to be credible.

3.  Competent, probative evidence of record indicates that it is at least as likely as not that the Veteran's currently diagnosed bilateral knee degenerative arthritis is related to in-service complaints, treatment, and findings regarding the right and left knees.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral knee disability, diagnosed as bilateral knee degenerative arthritis, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5107A(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Given the favorable disposition of the claim for service connection for a bilateral knee disability, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished. 



II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service treatment records document that the Veteran sought treatment in February 1969 with complaints of a long history of dull, shooting pain in the left knee.  After a physical examination, the impression was of mild knee pain of unknown cause.  X-rays of the left knee performed at that time were negative.  In February 1970, the Veteran complained of pain in the right knee of 3 days duration.  He denied having any known trauma, but endorsed having had previous trouble with it.  Examination of the right knee was negative at that time and during a follow-up later that month.

Private treatment records, including records in connection with Workers' Compensation proceedings, show that the Veteran's knees were evaluated and treated many times over several years in connection with on-the-job injuries in the mid to late 1980s.  These records show that the Veteran sustained 2 injuries to his right knee, one in 1983 and one in 1987, and that he had complaints of pain in the left knee during that period due to favoring his right knee.  The Board notes that an August 1988 letter from a physician details several incidents of treatment to the Veteran's knees prior to that time.  Reportedly, treatment notes dated in 1976 showed that the Veteran's left knee was swollen and hurt, there were cracks and pops, and the assessment was meniscus tear.  Further, notes dated in October 1978 were said to show that the Veteran had twisted his left knee 2 weeks prior to that time and the impression was sprain left knee.  Treatment notes from April 1984 were reported to show that the Veteran's right knee was better at that time.  

Workers' Compensation records also show that the Veteran was evaluated by a physician at an orthopedic clinic in August 1989 for complaints referable to both lower extremities, the right being worse than the left.  The examination report indicates that the Veteran said that he initially sustained an injury to his right knee in September 1983 when he fell from a ladder.  After being casted for a period of 4 to 6 weeks, the Veteran was placed on physical therapy and was off work until February 1984.  He indicated that the knee had improved but was only about 80 percent of normal.  The Veteran also indicated that in May 1987 he again injured his knee when his knee was struck with a forklift.  He was placed in physical therapy and magnetic resonance imaging (MRI) was done which was negative.  The Veteran reported during the evaluation that while the majority of his problems were with his right knee, he also had some problems with his left knee.  The results of X-rays taken in August 1989 were reported to show that the bilateral knees demonstrated lateral tracking of the patellae, more so on the right than the left, with no other abnormality.  After a physical examination and review of the Veteran's treatment records, the examiner's impression was of strain right knee and patellofemoral compression syndrome bilaterally.
Private treatment records further show that in August 2000, the Veteran was assessed with right knee internal derangement; possible medial meniscus tear from overwork.  X-rays of the right knee were normal at that time.  An August 2000 MRI of the right knee was unremarkable, revealing no meniscal tear or other internal derangement, and the Veteran was assessed with right knee chondromalacia patella in September 2000.  In October 2000, the Veteran underwent right knee arthroscopic surgery for right knee internal derangement.  His postoperative diagnoses were of right knee medial meniscus tear and lateral meniscus tear, and chondromalacia patellae with lateral patellar tilt.  The report of a February 2001 follow-up visit indicates that the Veteran's right knee was found to be doing well, and the plan was for the Veteran to return to normal activities with regard to the right knee.

VA treatment records document that the Veteran has had subsequent complaints referable to the knees since 2003.  In June 2003, the Veteran sought treatment for overuse of the right knee which was reportedly due to a nonservice-connected left leg problem.  In November 2003, the Veteran sought treatment when he injured his right knee during a fall, and he was assessed with knee osteoarthritis at that time.  In August 2004, the Veteran reported that he had experienced right knee pain for a few years and indicated that he had been putting more pressure on his right knee due to left leg problems which prevented him from ambulating properly.  X-rays of the right knee showed minimal degenerative joint disease with chondromalacia bilateral patellar, with no fracture or dislocation.  During a November 2005 visit to the orthopedic clinic, the Veteran reported a history of having right knee pain for 30 years.  The report reflects that X-rays of the bilateral knees from August 2004 showed minimal degenerative changes involving the right patellofemoral joint space lateral facet; the left joint spaces appeared maintained.  In March 2008, the Veteran underwent diagnostic arthroscopy of the right knee for chondromalacia of the lateral compartment of the knee.  

In support of his claim, the Veteran submitted a September 2006 letter from a Registered Nurse (RN).  She indicated that she has known the Veteran for approximately 34 years, with the beginning of their relationship corresponding closely with his discharge from service.  From the time the RN has known the Veteran, he has had repetitive and consistent problems with his knees, which the RN stated were nonexistent before his enlistment.  The RN also said that throughout the years, the Veteran has been seen by several specialists regarding his knees, and several modalities of treatment have been tried, all of which resulted in only temporary relief.  The RN concluded that as the onset of the Veteran's knee problems coincide with his service years it is her personal and professional opinion that the disabilities of the Veteran's knees are directly related to his years of military service.

In September 2006, the Veteran also submitted statements from his thirty-one year old daughter, his son, and his wife of 37 years.  Collectively, his family members indicated that the Veteran's knee problems began during, and have continued since, military service.  They described how the Veteran's knee problems have progressively worsened over the years since service.

The Veteran also submitted a June 2009 letter from a physician at a VA Medical Clinic.  The physician stated that the Veteran is one of his patients and has degenerative joint disease of the knees.  The physician opined that these problems started while the Veteran was in service, and after extensive review of the Veteran's medical records, including his service treatment records, the physician believes that it is more likely as not that they are a result of injuries sustained in the military.

In March 2011, the Veteran underwent a contract VA examination of his knees..  The Veteran then reported that his bilateral knee degenerative joint disease has existed for 42 years.  He said that the knee pain on each side began with no injury and has progressively gotten worse.  X-rays of the right and left knee each showed degenerative arthritic changes.  After a review of the Veteran's medical records and a physical examination, the diagnoses included degenerative arthritis of both knee joints.  The examining physician opined that based on review of the Veteran's records, he believes that the bilateral knee disability is at least as likely as not related to military service.  In an addendum to the examination report, the examiner indicated that he had reviewed numerous specific medical records contained in the claims file, including relevant service and post-service treatment records.  The examiner stated that based on a record dated in June 1987 indicating painful left knee and a record dated in February 1970 with complaints of right knee pain, it was his belief that the knee disabilities are at least as likely as not related to military service.  The Board notes that the examiner's reference to a June 1987 treatment record appears to be an error.  As the examiner had previously noted the existence of a February 1969 service treatment record documenting complaints of "painful left knee," it appears that the examiner intended to reference this in-service incident pertaining to the left knee in his rationale rather than the June 1987 entry, which the examiner had previously noted in his list of evidence as relating to the right knee.

During the September 2010 Board hearing, the Veteran testified that his knees were injured during service due to constantly being on his feet carrying heavy loads through the ship, including over the portals around the hatches.  He said that on a couple of occasions during service he was advised to wear Ace wraps on his knees.  He stated that after discharge, he received treatment for his knees several times over the following 3 to 4 years.  He stated that the physician who treated him shortly after service and that physician's successor are both deceased, therefore the treatment records from that period are not obtainable.  He said that he continued to have problems with his knees over the years at his different jobs, as his knees would go out and he would receive treatment under Workers' Compensation.

Considering the pertinent evidence of record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a bilateral knee disability is warranted.

The above-cited evidence clearly reflects that the Veteran currently has bilateral knee disability, diagnosed (as reflected, for example, in the March 2011 VA examination report) as degenerative arthritis.  The question, however, is whether there exists a medical nexus between the current diagnosed disability affecting each knee and service.

As indicated, the service treatment records reflect that the Veteran complained of left knee pain in February 1969 and of right knee pain in February 1970.  The Veteran also alleges that he had knee problems on other occasions and was advised to wear Ace wraps, which was not well documented in the chaos of wartime.  Such contention is consistent with the service treatment records which reveal that the when the Veteran sought treatment for each knee on separate occasions, he reported having a history of problems with each respective knee.  Thus, the Board accepts his statements as credible evidence of additional bilateral knee problems during service.  The Veteran's assertions as to continuity of knee symptoms are supported by statements from his wife and children, each of whom is competent to report matters observed or within his or her personal knowledge.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses)

The Board acknowledges that the record shows that the Veteran has experienced several intervening knee injuries since service.  However, even considering such injuries, it is noteworthy that every medical opinion to address the question of whether there exists a medical relationship between current bilateral knee disability and service tends to support the Veteran's claim that his knee disabilities had their onset during service. 

In September 2006, the RN opined that as the onset of the Veteran's knee problems coincide with his service years, it is her personal and professional opinion that the disabilities of the Veteran's knees are directly related to his years of military service.  Likewise, in June 2009, the Veteran's physician from the VA Medical Clinic concluded that after extensive review of the Veteran's medical records, including his service treatment records, the physician believes that it is more likely as not that the Veteran's bilateral knee disability is a result of injuries sustained in the military.  Finally, the March 2011 VA examining physician expressed his belief that, based on review of the Veteran's records, the  current bilateral knee disability is at least as likely as not related to military service.  The Board notes, in particular, that the March 2011 examiner reviewed the Veteran's service treatment and post-service clinical records, considered the Veteran's history (to include the intervening injuries)and assertions, and provided a rationale for his opinion in the addendum to the examination report.

The Board accepts this evidence-in particular, the March 2011 examiner's opinion-as competent, probative evidence of record indicating that it is at least as likely as not that the Veteran's currently diagnosed bilateral knee degenerative arthritis is related to in-service complaints, treatment, and findings regarding the right and left knees.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  While such evidence is not definitive, it is sufficient to warrant application of the benefit-of-the-doubt doctrine.   

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Given the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for a bilateral knee disability, diagnosed as bilateral knee degenerative arthritis, are met.


ORDER

Service connection for a bilateral knee disability, diagnosed as bilateral knee degenerative arthritis, is granted.


REMAND

The Board's review of the claims file reveals that further RO action in the matters remaining on appeal is warranted.

The Veteran contends that he is entitled to higher disability ratings for his service-connected right shoulder bursitis with degenerative joint disease and impingement syndrome, and left shoulder bursitis with degenerative joint disease, particularly for the period prior to March 10, 2011.

The record suggests that there are pertinent VA medical records outstanding.  The claims file includes VA outpatient treatment records from the VA Medical Center (VAMC) in Loma Linda, California, to include the VA Victorville Clinic, and dated through September 2006.  The Board notes that a June 2009 letter from a VA physician at the VA Victorville Clinic submitted by the Veteran indicates that the physician examined the Veteran on May 4, 2009.  The Veteran also testified in September 2010 that he receives his primary treatment for the shoulders at the VAMC in Loma Linda.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding pertinent VA treatment records from the Loma Linda VAMC and VA Victorville Clinic since September 2006, following the current procedures prescribed in 38 C.F.R. § 3.159(c)  as regards requests for records from Federal facilities.

The Board also notes that the record reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits; however, no records regarding the Veteran's claim for SSA benefits have been associated with the claims file.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the RO should obtain and associate with the claims file a copy of any SSA decision regarding a claim for disability benefits pertinent to the claim on appeal, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c)  with respect to requesting records from Federal facilities. 

Further, while these matters are on remand, to ensure that all due process requirements are met, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the appellant should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of each claim for higher rating should include consideration of whether any, or any further "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.  In adjudicating the claims, the RO should consider any newly submitted or obtained evidence since the last SSOC.

As a final matter, the Veteran should also be asked to clarify whether he intends to withdraw from appeal the claims for increased ratings for his right shoulder bursitis with degenerative joint disease and impingement syndrome, from March 10, 2011, and left shoulder bursitis with degenerative joint disease, from March 10, 2011.  Subsequent to the November 2011 award of a 40 percent rating for right shoulder bursitis with degenerative joint disease and impingement syndrome, and a 30 percent rating for left shoulder bursitis with degenerative joint disease, each from March 10, 2011, the Veteran indicated that he agreed with the amount of increase granted for his shoulder disabilities from that date, although he believes that such increase should be effective from an earlier date.  However, the Veteran has not explicitly expressed a desire to withdraw these claims.  Thus, on remand, the Veteran's intentions with respect to these claims should be clarified.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should request that the Veteran clarify whether he intends to withdraw from appeal the claims for higher ratings for his right shoulder bursitis with degenerative joint disease and impingement syndrome, from March 10, 2011, and left shoulder bursitis with degenerative joint disease, from March 10, 2011.


2.  The RO should obtain from the Loma Linda VAMC and the VA Victorville Clinic all outstanding, pertinent records of evaluation and/or treatment of the Veteran, to specifically include records dated since September 2006.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c)  as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should obtain from the SSA a copy of any decision(s) regarding the Veteran's claim for disability benefits pertinent the claim on appeal, as well as copies of all medical records underlying those determinations.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file. 

4.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence (to include all that added to the claims file since the issuance of the last SSOC) and legal authority.  The RO's adjudication of the claims for higher ratings should include consideration of whether any, or any further, staged rating, pursuant to Hart (cited above), is appropriate. 

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
West Supp. 2011).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


